Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed June 29, 2021 has been entered.  Claims 2, 4, 7-9, 15, and 21 have been amended.  Claims 1 and 3 are canceled.  Claims 22-23 are new.  Currently, claims 2, 4-23 are pending for examination.

Response to Arguments
Applicant's arguments filed March 16, 2021 on pages 8-14 with respect to claim 2 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 2, 4-14 has been withdrawn. 
Applicant's arguments filed March 16, 2021 on pages 14-15 with respect to the 35 U.S.C. 103 rejection of claim 15 as being unpatentable over Patrick et al. (US PG Pub 2014/0350640) in view of Koka et al. (US PG Pub 2018/0304069) have been fully considered but they are not persuasive.  Applicant argues the Examiner is confusing electrical impedance with mechanical impedance, stating that a change of electrical impedance has been relied upon.  As presented in the previous Office action, Patrick et al. discloses inserting a stimulating assembly into a cochlea of a recipient ([0008]), monitoring signals obtained from the cochlea of the recipient for one or more error stop conditions (“in contact with the basilar membrane 624” [0092]; “stimulating assembly becomes stuck or has begun to perforate the basilar membrane” [0111]).  Though Patrick et al. describes measuring electric potential when discussing contact with the basilar membrane ([0090]), other types of sensors are also disclosed to measure an “insertion attribute” ([0037]), such as a pressure sensor  ([0038]), a speed sensor ([0042]), a force sensor ([0044]) and a proximity sensor operated based on “electrical, electrochemical, or electro-.    
According to the applicant’s originally filed specification, “if the stimulating assembly physically contacts the basilar membrane, this contact changes the mechanical impedance of the basilar membrane” ([0085] of the published application).  

    PNG
    media_image1.png
    125
    294
    media_image1.png
    Greyscale

Applicant argues that the Examiner has “arbitrarily chosen to minimize the patentable weight given to such monitoring of mechanical impedance on the alleged grounds of that Applicant’s specification indicates that when a stimulating assembly physically contacts the basilar membrane, it inherently
Given Patrick et al. discloses using a plurality of types of sensors including electro-neural, neural potential to detect when the stimulating assembly has contacted the basilar membrane, it stands to reason that a detection of such contact would be indicative of mechanical impedance changes of a basilar membrane of the cochlea of the recipient.  As presented in the previous Office action, Koka et al. teaches using measured acoustically-evoked inner ear potentials as a parameter for assisting in the surgical insertion of an electrode lead into the recipient of a cochlear implant ([0002], [0018]).  Applicant has provided no arguments regarding the combination of references.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 
Claim 15 has been amended to state, “monitoring mechanical impedance changes of a basilar membrane of the cochlea of the recipient as a function of acoustically-evoked inner ear potentials obtained from the cochlea of the recipient for one or more error stop conditions, wherein each of the one or more error stop conditions comprises a change in the acoustically-evoked inner ear potentials”.  The phrase “as a function of” is not supported in the originally filed specification or claims.  Instead, paragraph [0009] of the published application states, “a change in the acoustically-evoked inner ear potentials indicative of a mechanical impedance change of the basilar membrane”.  Furthermore, the specification states that “a sharp drop in the magnitude of the cochlea microphonic (CM) in measured ECoG response can indicate contact with the basilar membrane” and “if the stimulating assembly physically contacts the basilar membrane, this contact changes the mechanical impedance of the basilar membrane” ([0085]).  Use of the phrase “monitoring mechanical impedance changes of a basilar membrane of the cochlea of the recipient as a function of acoustically-evoked inner ear potentials” suggests a definite relationship and outcome of mechanical impedance changes of the basilar membrane, but according to the specification, this is simply a possibility of measured acoustically-evoked inner ear potentials.  The specification does not provide scope for a relationship where measured acoustically-evoked inner ear potentials necessarily relates to mechanical impedance.  
Claims 16-20 are rejected to for being dependent on claim 15.
Claim 21 has been amended to state “receive…objective measurements of mechanical impedance obtained from the cochlea”.  This limitation is misleading to one in the art as it suggests the applicant had possession of an invention that enabled measurements of mechanical impedance.  Applicant argues on page 14 that “Mechanical impedance is a measure of how much a structure resists motion when subjected to a force.”  However, the originally filed specification does not support a can indicate contact with the basilar membrane.  The applicant only provides the following relationship, “if the stimulating assembly physically contacts the basilar membrane, this contact changes the mechanical impedance of the basilar membrane”.  The specification does not provide scope for a relationship where measured ECoG responses necessarily relates to mechanical impedance.  Nowhere in the specification does it state objectively measuring the mechanical impedance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claims 15-16, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patrick et al. (US PG Pub 2014/0350640) in view of Koka et al. (US PG Pub 2018/0304069).
Regarding claims 15-16, 19-20, Patrick et al. discloses a method comprising during insertion of a stimulating assembly into a cochlea of a recipient ([0008]), monitoring signals ([0037], [0038], [0042], [0044], [0046]) obtained from the cochlea of the recipient for one or more error stop conditions (“in contact with the basilar membrane 624” [0092],[0103-0105], “stimulating assembly becomes stuck or has begun to perforate the basilar membrane” [0111]), wherein each of the one or more error stop conditions comprises a change in the sensed signal  ([0042], [0057], [0059], [0091-0093]) indicative of a mechanical impedance change of a basilar membrane of the cochlea of the recipient ([0092], [0111]; “if the stimulating assembly physically contacts the basilar membrane, this contact changes the mechanical impedance of the basilar membrane” ([0085] of applicant’s published application); detecting, based at least on the sensed signals, an insertion warning condition associated with at least one of the one or more error stop conditions ([0112]); and responsive to detection of the insertion warning condition, initiating, at an intra-operative system, a feedback mechanism ([0112-0115]).  Patrick et al. does not expressly disclose that the sensed signals are acoustically-evoked inner ear potentials.  Koka et al. teaches it is known in the art to use measured acoustically-evoked inner ear potentials (ECoG) as a parameter for assisting in the surgical insertion of an electrode lead into the recipient of a cochlear implant ([0002], [0018]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Patrick et al. to try using an acoustically-evoked inner ear potential as a sensed signal as taught by Koka et al. as it is a known parameter in the art for .

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patrick et al. (US PG Pub 2014/0350640) in view of Koka et al. (US PG Pub 2018/0304069) as applied to claims 15-16, 19-20 above, and further in view of Kraus et al. (US PG Pub 2016/0217267).
Regarding claims 17-18, Patrick et al. does not expressly disclose analyzing the acoustically-evoked inner ear potentials obtained from the cochlea in view of normative data; the normative data comprising analyzing the acoustically-evoked inner ear potentials obtained from the cochlea in view of one or more normative profiles generated based on characteristics of prior insertions in similar sized cochleas of other recipients.  Kraus et al. teaches it is known in the art to evaluate response data by statistical analysis and comparison to a database of normative results, e.g. from previously obtained and evaluated results to provide an objective indication during evaluation ([0029]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Patrick et al. to apply the teachings of Kraus et al. and evaluate the sensed signals, in this particular case, acoustically-evoked inner ear potentials against normative data such as that previously obtained from other evaluated sensed acoustically-evoked inner ear potentials during other prior insertions in order to provide a more objective indication of the insertion process relative to other previously obtained and evaluated results ([0029]).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patrick et al. (US PG Pub 2014/0350640) in view of van Dijk (US PG Pub 2005/0261748).
Regarding claim 21, Patrick et al. discloses an intra-operative system ([0112], [0115]), comprising: a receiver configured to receive, from a cochlear implant during insertion of a stimulating assembly of the cochlear implant into the cochlea of a recipient ([0112], [0114-0115]), objective .

Allowable Subject Matter
Claims 2, 4-14 and 22-23 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480.  The examiner can normally be reached on M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/ERICA S LEE/Primary Examiner, Art Unit 3792